DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 2-3, 5, and 15-37 have been cancelled.  Claims 1 and 14 have been amended as requested in the amendment filed on December 16, 2020. Following the amendment, claims 1, 4, 6-14 and 38-39 are pending in the instant application and are under examination in the instant office action.

As currently amended to remove the recitation that “MGE cell is capable of differentiating into GABAergic interneurons that express Sox6”, the rejection of Claims 1, 4, 6-13 and 38-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim has an additional “and” in the second line (“and IWP4”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because while Applicant has deleted the compound XAV939, the compound is listed twice in that Markush grouping.  Thus, it is unclear if Applicant attempted to eliminate this compound altogether; or to delete the repetitive recitation.  The metes and bounds are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


As currently amended, Claims 1, 4, 6-14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maroof et al., 2013 cited in the previous office actions; as evidenced by Storm et al., Development 133:1831-1844, 2006.  
In Remarks filed December 16, 2020, Applicant argues the previous art rejection, based on Maroof, on the grounds that the method of the reference does not generate a large population of MGE cells, and one of skill in the art would appreciate the ability to generate sufficiently large quantities of high quality cells for therapeutic purposes (Remarks bridging pages 5-6). Applicant asserts that the method of the application is different and better than Maroof because reading Maroof “would motivate one of skill in the art to select conditions in which SHH is added after day 6,” whereas the present invention adds SHH at day 0 of differentiation.  
While this has been considered in full it is not persuasive. First, as currently amended the claims no longer require a specific purity (ex. greater than 80%). Secondly, the Court has stated that differences, such as the starting day of contact and the number days of contact, amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Additionally, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  Applicant seem to argue there is a “market demand” for a large population of cells, although it should be noted that this is not a claimed feature.  The broadest reasonable interpretation reads upon no specific number of cells or requisite purity.  Rather the claims recite “a population of cells comprising MGE cells.”
MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides no evidence that the particular amount or range recited within the claims is critical because the specification teaches “[00121]  In embodiments of the invention, an activator of sonic hedgehog (SHH) is added to the culture early (e.g. at day 0 or within about 5 days) to 
Maroof et al. “tested whether pharmacological inhibition of WNT signaling can improve FOXG1 induction and subsequently enable the controlled, SHH-mediated ventralization toward NKX2.1 + forebrain progenitor fates (Figure 1A). Neural differentiation of hESCs via the dual SMAD-inhibition protocol (Chambers et al., 2009) using Noggin + SB431542 (NSB) robustly induced FOXG1 +/PAX6+ precursors. Replacement of Noggin with the ALK2/ALK3 inhibitor LDN-193189 (LSB) induced PAX6 expression equally well but showed a trend toward lower percentages of FOXG1 + cells (Figures 1 Band 1 C). Adding recombinant DKK1 or the tankyrase inhibitor XAV939 (Huang et al., 2009), inhibitors of canonical Wnt signaling, enhanced FOXG1 expression in LSB-treated cultures (Figures 1 B-1 D). Importantly, the effect of XAV939 on FOXG1 induction was consistent (Figure 1 E) across multiple independent hESC (HES-3 and WA-09) and human induced PSC (iPSC) lines (C72 line, Papapetrou et al., 2009; SeV6, Kriks et al., 2011). Therefore, the use of three small molecules (XAV939, LSB, and SB431542; termed XLSB) enables rapid and robust induction of forebrain fates across human ESCs and iPSC lines. We next wanted to test our ability to induce ventral fates using XLSB in the presence of SHH activators (Figure 1A)” (pg. 560, second paragraph  to end of column).  The reference identifies Noggin and recombinant DKK1 as a second SMAD inhibitor – besides XLSB – that can be used, which teaches the method of instant claim 39.  The reference applies recombinant SHH and the smoothened activator purmorphomine and report “MGE-like cells from the SHH 10-18 protocol” (Figure 3 legend).  It reports that early SHH exposure (from day 2) tended to suppressed FOXG1 induction (Figure 2G, left panel) despite 
Applicant further argues that the method of the invention requires contacting the cells with an activator of FGF8 from day 8 to day 21 but, Applicant asserts, the method of Maroof, even in view of the Kriks reference cited by Maroof et al., does not teach a method comprising FGF8.
This is not persuasive. The reference does teaches methods comprising FGF8 treatment, but also the instant claims recite “an activator of FGF8 signaling from day 8 to day 21” or a peptidomimetic of FGF8 (instant claim 4).  The Storm et al. prior art is relied upon solely as evidence that it is well-established in the art prior to filing that FOXG1 is an activator of FGF8 signaling (see Storm, Figure 10). Since the method of Maroof is directed to improving FOXG1 induction, throughout (see Figure 1B) then the method of Maroof utilizes an FGF8 activator.  Maroof and colleagues state, “More than 90% of the NKX2.1::GFP+ cells in the 6-18 and 10-18 protocols coexpressed FOXG1” (pg. 561 first sentence), which teaches contacting cells with an FGF8 activator from about days 8 through about day 18. 
Therefore, the method of the instant invention is obvious in view of the method disclosed in Maroof and what could be optimized through routine experimentation.  No undue further experimentation would have been required in order to optimize the Maroof protocol and yield a population of cells comprising MGE cells with reasonable success.


38 stands as being rejected under 35 U.S.C. 103 as being unpatentable over Maroof et al. as evidenced by Close et al. and Ten Burge et al., 2011, for reasons of record in the previous Office action.  
Applicant has traversed this rejection on the same grounds as above (based upon the deficits of Maroof) and argues that Close or Ten Burge do not remedy these deficits.
The examiner maintains the position that a person having ordinary skill in the art would be able to substitute the Wnt inhibitor IWP2 of Claim 38, as taught by Ten Burge et al., for the Wnt inhibitor XAV939 used in the methods of Maroof et al. with a reasonable expectation of success. As claimed, Applicant has admitted these elements are obvious variants of one another.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As currently amended, Claims 1, 4, 6-14 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,100,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a generic method of providing a cell culture enriched for primate medial ganglionic eminence (MGE) precursor cells, comprising: providing primate pluripotent stem cells in a serum-free culture medium; introducing to the culture medium factors comprising: a) an activator of the sonic hedgehog ( shh) pathway; b) a SMAD inhibitor; c) a wnt pathway inhibitor; and d) a neural inducing supplement, wherein the 
As stated above, optimization of a known protocol will not support patentability unless there is evidence indicating the claimed feature is critical. The burden rests upon Applicant to demonstrate the criticality of the days of contacting cells; however, there appears to be no criticality in the disclosure as filed.  
Therefore, the method of the prior art patent, in view of optimization that occurs through routine experimentation, renders obvious the invention of the instant claims. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649